DETAILED ACTION
Status of Claims:
Claims 1, 3-5, 7-11, 13-15, and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive. The arguments are not persuasive for the reasons stated in the advisory action (3/31/2021) and restated below.
 The applicant argues that there is no support is provided for treating the high COD feed in the aerobic treatment and the low COD feed in the anaerobic treatment and that it is merely a conclusory statement. This argument is not persuasive because Kohler teaches that the feed can be treated with aerobic or anaerobic treatment (or both) (see col. 8 lines 45-53) and that the feed can be high or low COD. As both feed loading rates are known and it is known that the feed can be treated in either aerobic or anaerobic biotreatment it would have been 
The applicant argues that Kohler teaches away from the claims because examples 1 and 2 teach a different loading rate. This argument is not persuasive because the teachings of Kohler are not limited to the examples but the document as a whole. 
The applicant argues that the COD loading rate the results from the claimed process is the unexpected result. This argument is not persuasive because the loading rate is not a result of the process, but a feed condition. It is not clear what the applicant believes the unexpected result to be. The COD reduction in the claimed process appears to be the same as that achieved in the prior art and is therefore not unexpected or significant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al (USPN 7,166,219) in view of Evans et al (USPN 5,675,055).

Regarding Claim 1:
	Kohler teaches the method comprising: anaerobically biotreating an anaerobic biotreatment feed comprising wastewater to produce an anaerobically biotreated product, wherein the anaerobic biotreatment feed has a first chemical oxygen demand load (COD of stream) (see col. 10 line 50-59) and aerobically biotreating an aerobic biotreatment feed comprising wastewater to produce a treated water (see col. 4 lines 56-62), wherein the aerobic biotreatment feed has a second chemical oxygen demand load (COD of stream from anaerobic digester) (see col. 11 lines 8-11), wherein the anaerobic biotreatment feed, the aerobic biotreatment feed, or both comprise wastewater from an industrial process (see col. 11 lines 56-61) wherein the step of anaerobically biotreating the anaerobic treatment feed reduces the first chemical oxygen demand load by at least 90% (16000 mg O2/l to 1400 mgO2/l) (see col. 10 line 50- col. 11 line 12), and wherein the step of aerobically biotreating the aerobic biotreatment feed reduces the second chemical oxygen demand load by at least 90% (1400 mg O2/l to 100 mg O2/l) (see col. 11 lines 8-33).

	Evans teaches treating wastewater from a POSM process (see abstract).
	Kohler and Evans are analogous inventions in the art of treating industrial process water with a preliminary distillation step. It would have been obvious to one skilled in the art to replace the process water of Kohler with the POSM wastewater of Evans because it is the simple substitution of one known wastewater for another wastewater, obviously resulting in the treatment of a wastewater stream with an expectation of success (see MPEP 2143 B). And because both are high organic wastewater streams, therefore one skilled in the art would have believed that the method of Kohler would have been suitable for the wastewater of Evans.

Regarding Claim 11:
	Kohler teaches the system comprising: biotreatment apparatus comprising anaerobic biotreatment apparatus configured to anaerobically biotreat an anaerobic biotreatment feed comprising wastewater to produce an anaerobically biotreated product wherein the anaerobic biotreatment feed has a first chemical oxygen demand load COD of stream) (see col. 10 line 50-
	Kohler does not teach a POSM apparatus configured to produce at least a portion of the wastewater in the anaerobic biotreatment feed, the aerobic biotreatment feed, or both. Kohler further teaches that the wastewater can come from different processes (see col. 11 lines 56-61). Kohler does not explicitly teach an anaerobic feed with a COD loading rate of less than 7 kg COD/m3-d or an aerobic COD loading rate of greater than 10 kg COD/m3-d, however as both COD loading rates are known to occur in the feed being treated and it is known to treat the feed anaerobically, aerobically, or both, it would have been obvious to one skilled in the art to use the high COD loading rate as a feed in the aerobic biotreatment and the low COD loading rate in the feed with the anaerobic treatment. No significance or unexpected results are disclosed related to the COD loading rates into the reactors. 
	Evans teaches a POSM apparatus configured to produce wastewater (see Abstract).
	Kohler and Evans are analogous inventions in the art of treating industrial process water with a preliminary distillation step. It would have been obvious to one skilled in the art to . 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al (USPN 7,166,219) in view of Evans et al (USPN 5,675,055) as applied to claims 1 and 11 above, and further in view of Evens et al (USPN 5,776,848, hereafter referred to as ‘848) and Wolken (US 2003/0126899, used as an evidentiary reference).

Regarding Claim 3:
	Kohler, as previously modified, teaches the method of claim 1.
	Kohler does not teach producing, via an incinerator/boiler combination, a flue gas, a salts blowdown, and steam from an incinerator feed comprising wastewater from the POSM process.
	‘848 teaches producing, via an incinerator/boiler combination, a flue gas (incinerator gases) (see col. 1 lines 45-50), a salts blowdown (blowdown stream) (see col. 2 lines 34-36), and steam (Wolken teaches that steam is produced when wastewater is treated in an incinerator) (see Wolken para. 0015) from an incinerator feed comprising wastewater from the POSM process (see col. 4 lines 11-15).
	Kohler, as previously modified, and ‘848 are analogous inventions in the art of treating wastewater streams. It would have been obvious to one skilled in the art to combine the 

Regarding Claim 13:
	Kohler, as previously modified, teaches the system of claim 11.
	Kohler does not teach an incinerator/boiler combination, operable to produce a flue gas and steam from an incinerator feed comprising wastewater.
	‘848 teaches producing, via an incinerator/boiler combination, a flue gas (incinerator gases) (see col. 1 lines 45-50), a salts blowdown (blowdown stream) (see col. 2 lines 34-36), and steam (Wolken teaches that steam is produced when wastewater is treated in an incinerator) (see Wolken para. 0015) from an incinerator feed comprising wastewater from the POSM process (see col. 4 lines 11-15).
	Kohler, as previously modified, and ‘848 are analogous inventions in the art of treating wastewater streams. It would have been obvious to one skilled in the art to combine the biological treatment system of Kohler with the incinerator of ‘848 because it is the simple combination of two known treatment apparatuses without changing the function of either individual apparatus, obviously resulting in two treated streams. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation .

Claims 4, 5, 8-10, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (USPN 5,776,848 referred to as ‘848) in view of Kohler et al (USPN 7,166,219).

Regarding Claim 4:
	‘848 teaches the method comprising: producing, via an incinerator/boiler combination, a flue gas and steam from an incinerator feed comprising wastewater; wherein the incinerator feed comprise wastewater from a POSM process (see col. 4 lines 11-15).
	‘848 does not teach and producing a treated water by biotreating a biotreatment feed comprising wastewater wherein biotreating a biotreatment feed comprising wastewater further comprises anaerobically biotreating an anaerobic biotreatment feed comprising wastewater to produce an anaerobically biotreated product, wherein the anaerobic biotreatment feed has a first chemical oxygen demand load, wherein the step of anaerobically biotreating the anaerobic treatment feed reduces the first chemical oxygen demand load by at least 90%, and aerobically biotreating an aerobic biotreatment feed comprising wastewater to produce the treated water, wherein the aerobic biotreatment feed has a second chemical oxygen demand load, wherein the step of aerobically biotreating the aerobic biotreatment feed reduces the second chemical oxygen demand load by at least 90%.
	Kohler teaches producing a treated water by biotreating a biotreatment feed comprising wastewater (see col. 3 lines 16-20, whole document) wherein biotreating a biotreatment feed 

	‘848 and Kohler are analogous inventions it the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention combine the biotreating of Kohler with the incinerator of ‘848 because it is the simple combination of two know wastewater treatment methods without changing the relative 

Regarding Claim 5:
	‘848 as previously modified teaches the method of claim 4 and wherein the treated water can be discharged onto public waters within required environmental specifications (can meet drinking water requirements) (see Kohler col. 7 lines 49-51).

Regarding Claim 8:
	‘848 teaches the method of claim 4, wherein the incinerator is operated via dry incineration technology with salts blowdown, and produces a salt product (products are recovered) (see ‘848 col. 2 lines 28-36).

Regarding Claim 9:
	‘848 as previously modified teaches the method of any claim 4, wherein the wastewater comprises caustic wash water, MBA dehydration water, other POSM process wastewater, sewer water, sanitary water, rainwater, or a combination thereof (see ‘848 col. 4 lines 11-16).

Regarding Claim 10:


Regarding Claim 14:
	‘848 teaches the system comprising: an incinerator/boiler combination operable to produce a flue gas (incinerator gases) (see col. 1 lines 45-50) and steam (Wolken teaches that steam is produced when wastewater is treated in an incinerator) (see Wolken para. 0015) from an incinerator feed comprising wastewater; wherein the incinerator feed comprise wastewater produced in a POSM apparatus (see col. 4 lines 11-15). 
	‘848 does not teach a biotreatment apparatus operable to treat a biotreatment feed comprising wastewater and produce a treated water.
	Kohler teaches a biotreatment apparatus operable to treat a biotreatment feed comprising wastewater and produce a treated water (see col. 3 lines 16-20) wherein the biotreatment feed contains a first chemical oxygen demand load (COD of stream) (see col. 10 lines 55-59), and the treated water (water treated after the anaerobic treatment step) contains a second chemical oxygen demand load, wherein the first chemical oxygen demand load has been reduced by 90% to produce the second chemical oxygen demand load (16000 mg O2/l to 1400 mgO2/l) (see col. 10 line 50-col. 10 line 12).


Regarding Claim 15:
	‘848, as previously modified, teaches the system of claim 14, wherein the biotreatment apparatus comprises an anaerobic biotreatment apparatus configured to anaerobically biotreat an anaerobic biotreatment feed comprising wastewater to produce an anaerobically biotreated product wherein the anaerobic biotreatment feed has a first chemical oxygen demand load, and wherein the anaerobically biotreated product contains the first chemical oxygen demand load that has been reduced by at least 90%, based on the first chemical oxygen demand load of the anaerobic biotreatment feed (16000 mg O2/l to 1400 mgO2/l) (see Kohler col. 10 line 50-col. 10 line 12), and an aerobic biotreatment apparatus operable to produce the treated water from an aerobic biotreatment feed (see Kohler col. 4 lines 57-63) wherein the aerobic biotreatment feed has a second chemical oxygen demand load, and wherein the treated water contains the second chemical oxygen demand load that has been reduced by at least 90%, based on the second chemical oxygen demand load of the aerobic biotreatment feed (1400 mg 

Regarding Claim 20:
	‘848, as previously modified, teaches the system of claim 14, wherein the POSM apparatus is configured to produce a volume of wastewater for disposal, wherein the system further comprises pretreatment apparatus operable to increase a biotreatability of at least a portion of the volume of wastewater, to reduce the volume thereof, or both (distillation) (see Kohler col. 3 lines 38-44).

Claims 7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (USPN 5,776,848 referred to as ‘848) in view of Kohler et al (USPN 7,166,219) as applied to claims 4 and 14 above, and further in view of Wolke (US 2003/0126899).

Regarding Claim 7:
	‘848, as previously modified, teaches the method of claim 4.

	Wolken teaches removing at least one contaminant from a flue gas, the contaminant comprising particulates, NOx, or a combination thereof, and wherein removing the at least one contaminant comprises introducing the flue gas into a bag house filter (bag house) (see para. 0032) configured to remove a particulate contaminant from the flue gas, introducing the flue gas into a selective catalytic reduction (SCR) unit configured to remove NOx contaminant from the flue gas, or a combination thereof (SCR to remove NOx) (see para. 0042).
	‘848, as previously modified, and Wolken are analogous inventions in the art of incinerators. It would have been obvious to one skilled in the art to remove contaminants from the flue gas of ‘848, as disclosed by Wolken, because it is the simple addition of a known treatment step to a known process, obviously resulting in a cleaner flue gas stream, with an expectation of success. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP § 2143.02).

Regarding Claim 17:
	‘848, as previously modified teaches the system of claim 14.

	Wolken teaches a flue gas treatment apparatus configured to remove at least one contaminant (see para. 0032, 0042).
	‘848, as previously modified, and Wolken are analogous inventions in the art of incinerators. It would have been obvious to one skilled in the art to add the flue gas treatment apparatus of Wolken to the flue gas stream of ‘848, because it is the simple addition of a known treatment apparatus to a known system, obviously resulting in a cleaner flue gas stream, with an expectation of success. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP § 2143.02).

Regarding Claim 18:	
	‘848, as previously modified, teaches the system of claim 17, wherein the contaminant comprises particulates, NOx, or a combination thereof (see Wolken para, 0042).

Regarding Claim 19:
	‘848, as previously modified, teaches the system of claim 18, wherein the flue gas treatment apparatus comprises a bag house filter configured to remove a particulate contaminant from the flue gas, a selective catalytic reduction (SCR) unit configured to remove NOx contaminant from the flue gas, or a combination thereof (see Wolken para. 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/23/2021